Case 2:18-cv-03007-JS-GRB Document 205 Filed 09/04/19 Page 1 of 2 PagelD #: 1118

NE WILSONELSER

WILSON ELSER MOSKOWITZ EDEEMAN & DICKER it?

Lalit K. Loomba, Esq.
Direct dial: (914) 872-7118
lalit. loomba@ wilsonelser.com

September 4, 2019

By ECF

Hon. Gary R. Brown
United States Magistrate Judge
United States District Court

for the Eastern District of New York
Alfonse M. D’Amato Federal Building
100 Federal Plaza
Central Islip, NY 11722

Re: Joseph Jackson v. Nassau County et al., Docket No. 18-cv-3007 (JS) (GRB)
Our File No.: 12473.00014

Dear Judge Brown:

Wilson Elser represents defendants Nassau County, as well as one present and twelve former
County police officers in their official and individual capacities (the “County Defendants”).

We are writing to clarify a statement made on the record when we were before your Honor for a
discovery conference on July 22, 2019.

During the conference, Your Honor asked whether the County Defendants had obtained an order
sufficient to obtain the release of grand jury minutes from plaintiffs underlying criminal trial.
We indicated that we had obtained the necessary authorization and order to unseal the grand jury
minutes.

In fact: (i) based on a release provided by plaintiff pursuant to Section 160.50 of the N.Y.C.P.L.,
we obtained a court order unsealing plaintiffs criminal file; (ii) we provided a copy of that order
to plaintiff's counsel by email dated July 2, 2019; and (iii) we were under the impression that the
order was sufficient for the release of grand jury minutes. However, it has come to our attention
that the order is not sufficient, and that in order to secure the release of the grand jury minutes a
separate motion will have to be made for an order issued pursuant to CPL § 190.25(4)(a).

The County Defendants intend to file that motion in County Court, and in that regard have
requested that plaintiff's provide us an authorization or other document indicating plaintiff s
consent to the motion.

1133 Westchester Avenue * While Plains, NY 10604 * p 914.323.7000 » {914.323.7001

Albany ¢ Ballimore * Boslon * Chicago * Connecicul » Dallas * Denver * Garden City » Houslon + Kentucky * tos Vegas * london » Los Angeles » Miami
Milwaukee » New Jersey » New York » Orlando + Philadelphio + Son Diego * San Francisco * Virginia * Washingion, DC + Wesl Palm Beach » While Plains
Alfiliaies Berlin + Cologne « FrankFurl « Munich » Fans

 

wilsonelser.com

7894078v.1
Case 2:18-cv-03007-JS-GRB Document 205 Filed 09/04/19 Page 2 of 2 PagelD #: 1119
Hon. Gary R. Brown

September 4, 2019

Page 2

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP

 

Cc via ECF:

ELEFTERAKIS, ELEFTERAKIS & PANEK
Attorneys for Plaintiff

80 Pine Street, 38" Floor

New York, NY 10005

(212) 532-1116

gharvis@eeplaw.com

HARRIS BEACH PLLC

Attormeys for the Freeport Defendants
100 Wall Street

23rd Floor

New York, NY 10005

212-687-0100
kcorbett(@harrisbeach.com

 

7894078v.1
